Citation Nr: 0200537	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-24 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error in a July 
1997 rating decision that denied entitlement to special 
monthly compensation at the (l) rate on account of loss of 
use of both feet.

2.  Whether there was clear and unmistakable error in a July 
1997 rating decision that denied entitlement to special 
monthly compensation at the (m) rate on account of loss of 
use of both hands.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from February 1978 to May 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant is service connected for the multiple residuals 
of an auto accident in service that resulted in a fracture of 
C5-6 with cervical fusion.  The appellant testified before 
the undersigned in August 2001.  At the time of the hearing, 
the appellant and his representative clarified that the issue 
for which appellate review was desired was entitlement to 
special monthly compensation at the rate for loss of use of 
both hands and both feet.  The appellant contended that a 
February 1997 rating decision was not final and that the 
Notice of Disagreement as to that rating decision was still 
pending, as it had not been withdrawn by the appellant.  In 
the alternative, the appellant argued that there was clear 
and unmistakable error in the July 1997 rating decision in 
the failure of the RO to apply the correct law in assigning 
the higher rate of special monthly compensation to which he 
believed he was entitled.

In September 1996, the appellant, through his representative, 
submitted a claim in which he sought an increased rate of 
special monthly compensation based on the need for the 
regular aid and attendance of another person and an increased 
rating for service connected bowel dysfunction.  38 U.S.C.A. 
§ 1114(l).  The RO issued a rating decision in February 1997 
that denied special monthly compensation under the provisions 
of 38 U.S.C.A. § 1114(l) based on bladder and bowel 
dysfunction.  Notice of this rating decision was mailed to 
the appellant in March 1997.  In March 1997 the appellant, 
through his representative, submitted a Notice of 
Disagreement as to the denial of special monthly compensation 
based on the need for the regular aid and attendance.

Action on this Notice of Disagreement was deferred by the RO 
pending a VA examination and receipt of additional medical 
records.  At the conclusion of the VA examination, the RO 
issued a rating decision in July 1997.  The RO took the 
following actions: 1) service connected bowel dysfunction was 
increased from 10 percent to 100 percent disabling; 2) 
service connected impairment of the right upper extremity was 
increased from 40 percent to 50 percent disabling; 3) service 
connected impairment of the left upper extremity was 
increased from 30 percent to 40 percent disabling; 4) service 
connected weakness of the right lower extremity was granted 
and assigned a 60 percent evaluation; 5) special monthly 
compensation based on the need for regular aid and attendance 
of another person (38 U.S.C.A. § 1114(l)) was granted.  
Special monthly compensation was also granted under 
38 U.S.C.A. § 1114(p) at the rate equal to subsection (m) on 
account of bowel dysfunction with additional disability, 
bladder impairment, left foot drop with marked weakness left 
knee and weakness right lower extremity independently ratable 
at 100 percent.  The RO wrote at the conclusion of the rating 
decision, "This represents a complete grant of the benefit 
sought by the veteran.  In the absence of a reply to the 
contrary within thirty days from the veteran, we will assume 
he is satisfied with this decision and his Notice of 
Disagreement is considered withdrawn."  No response was 
received from the appellant as to the July 1997 rating 
decision within the thirty days specified by the RO, until 
the issue of finality was raised by the representative at the 
hearing.

The appellant filed a claim for special monthly compensation 
based on the need for aid and attendance and for an increased 
rating for service connected bowl dysfunction.  In February 
1997, special monthly compensation based on the need for aid 
and attendance was denied.  While special wording is not 
required, the Notice of Disagreement must be in terms that 
can reasonably be construed as disagreement with the 
determination and desire for appellate review.  If the RO 
gives notice that adjudicative determinations were made on 
several issues at the same time, the specific determinations 
with which the claimant disagreed must be identified.  
38 C.F.R. § 20.201 (2001).  The appellant filed a Notice of 
Disagreement specifically as to the denial of special monthly 
compensation based on the need for aid and attendance.  This 
benefit was granted in the July 1997 rating decision.  
Therefore, the July 1997 rating decision constituted a full 
award of the benefit sought on appeal, and resolved any 
dispute associated with the appellant's claim for this 
benefit, with the Notice of Disagreement and with the 
February 1997 rating decision that initially denied this 
benefit.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  


FINDING OF FACT

The July 1997 rating decision that did not assign special 
monthly compensation at the (l) rate on account of loss of 
use of both feet or at the (m) rate on account of loss of use 
of both hands was supported by the evidence of record, and 
the appellant's claim of clear and unmistakable error in the 
July 1997 amounts to a disagreement with how the RO weighed 
and evaluated the medical evidence before it.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the July 1997 rating decision fails to meet the threshold 
pleading requirements for revision of the decision on grounds 
of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 3.104, 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000, the appellant, through his representative, 
submitted a claim wherein he contended that there was clear 
and unmistakable error in the July 1997 rating decision in 
that all of the service connected conditions were not rated 
or not rated correctly, and in failing to assign a rate of 
special monthly compensation based on loss of use of both 
feet and both hands.  This appeal stems from the July 2000 
rating decision that found there was no clear and 
unmistakable error in the July 1997 rating decision.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  
The appellant did not perfect an appeal from the July 1997 
rating decision, and therefore it is final.  Previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. §§ 3.104, 3.105(a) 
(2001).  A claim of clear and unmistakable error is a 
collateral attack on a final rating decision.  

The Court of Veterans Appeals (the Court) has defined clear 
and unmistakable error as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is an error that is "undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  The Court has set forth a three-pronged test to 
determine whether "clear and unmistakable error" was present 
under 38 C.F.R. § 3.105(a) in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  "It must always be remembered 
that clear and unmistakable error is a very specific and rare 
kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

At the time the RO considered his claim in July 1997, the 
appellant was in receipt of special monthly compensation on 
account of the loss of use of one foot, 38 U.S.C.A. 
§ 1114(k).  In the July 1997 rating decision, the appellant 
was awarded a higher rate of special monthly compensation on 
account of the need for the regular aid and attendance of 
another person, 38 U.S.C.A. § 1114(l).  Additionally, special 
monthly compensation was awarded in light of the total rating 
assigned for bowel dysfunction to reflect disability 
independently ratable at 100 percent (bowel dysfunction) with 
additional disability consisting of bladder impairment, left 
foot drop with marked weakness left knee and weakness right 
lower extremity.  38 U.S.C.A. § 1114(p).  The appellant 
contends that the award of special monthly compensation in 
the July 1997 rating decision at the rate just described was 
clear and unmistakable error.  He contends that based on the 
medical evidence before the RO at the time of the July 1997 
rating decision, he was entitled to special monthly 
compensation on account of the loss of use of both feet.  
38 U.S.C.A. § 1114(l).  This is significant, because the 
assignment of special monthly compensation under 38 U.S.C.A. 
§ 1114(l) for both the loss of use of both feet and for the 
regular need for aid and attendance of another person would 
entitle the appellant to a rate of special monthly 
compensation under 38 U.S.C.A. § 1114(o) on account of 
entitlement to two or more of the rates provided in 
subsections (l) through (n).  In light of this provision, we 
have also considered whether there was clear and unmistakable 
error in failure to assign a rate of special monthly 
compensation on account of the loss of use of both hands, 
38 U.S.C.A. § 1114(m), which would also entitle to appellant 
to the subsection (o) rate.  If entitlement to special 
monthly compensation at the (o) rate was established, then 
the appellant would be entitled to special monthly 
compensation on account of the (o) rate and the need of 
regular aid and attendance, and could be paid under the 
38 U.S.C.A. § 1114(r)(1) rate.

In testimony before the undersigned in August 2001, the 
representative argued that the evidence of record at the time 
of the July 1997 rating decision demonstrated that the 
appellant had loss of bladder control, loss of use of the 
both hands, and loss of use of both feet, which would entitle 
him to the (r)(1) rate.  He contended that the medical 
evidence established that the appellant could only move his 
lower extremities against gravity, but not resistance, and 
that he had demonstrated clonus and spasticity on 
examination.  Therefore he argued that the medical evidence 
established functional loss of use of both the upper and 
lower extremities.

A VA examination was conducted in March 1995.  At that time 
the appellant required a Canadian crutch for ambulation and 
he frequently used a wheelchair or scooter.  There was marked 
spasticity of the entire right upper extremity and the right 
wrist was held in flexion.  Passive range of motion of the 
right wrist and hand was unrestricted.  

On examination for housebound status or the need for regular 
aid and attendance completed in August 1996, the appellant 
was not accompanied to the examination.  There was a flexion 
deformity of his fingers and he was unable to open his 
fingers or to make a fist.  He fed himself, but was unable to 
button his clothing or to do his own bowel care.  He had 
weakness in both legs and could walk at home with crutches 
for short distances.  He used a scooter or a wheelchair 
outside his home.  He was incontinent of urine and bowel.  He 
was able to walk a distance of 15-feet without the assistance 
of another person.  He was able to leave home twice a week 
using the scooter or the wheelchair.

A VA examination for bowel disease was conducted in April 
1997.  The appellant had complete fecal incontinence.  On 
physical examination, it was reportedly very difficult for 
him to stand on his legs.  He had multiple episodes of spasms 
on different extremities and different parts of his body 
during the interview.  He had atrophy of the intrinsic hand 
muscles.  He was unable to undress himself and had to be 
assisted.

A VA examination in April 1997 reported almost total 
quadriparesis secondary to the C-5 lesion.  He had 
experienced a mild age-related increase in his disability 
since a prior examination in 1995 secondary to a reduction in 
the mobility of his upper extremities.  He was dependent upon 
physical assistance.

A VA examination for spinal cord injury was conducted in May 
1997.  He had weakness in all four extremities, and a 
neurogenic bowel and bladder as a result of quadriparesis.  
He had loss of pain and temperature sensation in the 
extremities.  The appellant reported worsening pain and 
stiffness in the left shoulder so that he was no longer able 
to ambulate with just one crutch.  He was able to ambulate 
for short distances in his house using two Canadian crutches.  
For example, he was able to ambulate in this fashion from the 
bed to the chair or to the bathroom.  Outside the house he 
had to use a wheelchair.  He reported extreme difficulty 
performing his activities of daily living, including cooking, 
cleaning or taking care of his personal hygiene due to his 
clasped hand deformities and the spastic quadriparesis of his 
upper and lower extremities.  He wore a brace to prevent 
hyperextension of his left knee and used an ankle fixation 
orthotic on his left foot to help with foot positioning.  

On physical examination he exhibited multiple characteristic 
stigmata of a patient with a cervical spine injury.  He had 
the classic pronated forearms with his fingers held clasped 
in a fist with a thumb and palm deformity on both sides.  He 
had some atrophy and loss of muscle mass in both upper and 
lower extremities.  He had spasticity of the lower 
extremities.  He was asked to walk about the examination room 
and it was very difficult for him to do so.  The examiner 
believed that he was giving full and maximum cooperative 
effort.  He used the Lofstrand crutches.  He was very careful 
to balance himself and think about his next move to help put 
his extremities in the proper position, for example when he 
moved from the wheelchair to the examination table.  He 
exhibited spasticity with clonus in the lower extremities 
with his attempts to ambulate.  On physical examination, his 
deep tendon reflexes in the upper extremities were 1+ at the 
biceps, triceps, and brachial radialis.  Deep tendon reflexes 
in the lower extremities were 3+ at the patella and Achilles.  
There were several beats of clonus with forced dorsiflexion 
of the feet at both sides.  Motor strength testing in the 
upper extremities revealed 3+-4/5 against gravity, but he 
offered very little strength against resistance in the 
deltoid, biceps, triceps, wrist flexors, and wrist extensors.  
He had very poor control over the hand intrinsics.  He had 
difficulty fully extending his fingers.  Motor strength 
testing in the lower extremities revealed 3/5 strength in the 
psoas and quadriceps as well as 3/5 strength in the tibialis 
anterior and extensor hallucis and peroneals, in that he 
exhibited motion against gravity but not against resistance.  
There was moderate spasticity in all four extremities that 
was characteristic of a cervical spine injury.  The examiner 
concluded that the appellant would likely need attendant 
care, if not full time, but certainly for help with the 
activities of daily living such as personal hygiene care.  He 
might be a household ambulator with Lofstrand crutches, but 
the physician could not see how he could walk for distances 
greater than 40-50 feet without the use of a wheelchair.  It 
was quite cumbersome for him to transfer from the wheelchair 
to the examination table using the crutches.  He demonstrated 
profound weakness.

The Board finds that the appellant has not demonstrated that 
the RO committed clear and unmistakable error in the July 
1997 rating decision.  The evidence does not establish that 
the correct facts, as they were known at the time, were not 
before the RO or the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Pierce v. 
Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001); Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The appellant has 
argued that the RO failed to consider the appellant's 
functional impairment as required by regulation extant at the 
time of the July 1997 rating decision, and that the RO should 
have concluded that the appellant had the functional 
equivalent of loss of use of both feet and/or both hands.  
Our review of the rating decision reveals that the RO 
discussed the appellant's functional abilities in both his 
hands and feet and that therefore functional impairment was 
considered in that decision.  38 C.F.R. § 4.40 (2001).

Essentially, we find that the appellant has expressed 
disagreement with how the RO weighed and evaluated the facts 
and applied them to the law regarding special monthly 
compensation.  An allegation as to how the facts were weighed 
or evaluated cannot form the basis of a clear and 
unmistakable error claim.  Eddy v. Brown, 9 Vet. App. 52 
(1996).  The appellant has argued the RO should have 
concluded that the appellant had loss of use both feet and/or 
both hands based on his review of the medical evidence.  This 
amounts to a disagreement regarding the evaluation of the 
medical evidence, which cannot form the basis of clear and 
unmistakable error claim.  No examiner had stated that the 
appellant had loss of use of both feet or both hands.  
Although the evidence demonstrated severe impairment in his 
ability to ambulate and evidence of hand impairment, loss of 
use or its functional equivalent was not demonstrated on 
repeated examination.  

Loss of use of a hand or a foot, for the purposes of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63 (2001).  No medical examiner 
concluded or suggested that the remaining function in either 
the feet or the hands would be accomplished equally well by 
amputation and the use of a prosthesis.  Rather, remaining 
effective function was described.

The appellant was reportedly able to ambulate within his home 
for short distances, with one examiner stating for as far as 
40-50 feet, and was able to transfer from a wheelchair to the 
examination table, albeit with difficulty.  This demonstrated 
remaining functional ability in balance and propulsion.  
Although the appellant had poor hand intrinsics, he was able 
to feed himself.  This represented remaining function in the 
acts of manipulation.  Aid and attendance of another person 
was recommended for the activities of daily living, but the 
appellant was managing some of his other activities without 
assistance.  The appellant has expressed a differing 
viewpoint regarding what the evidence demonstrated at the 
time of the July 1997 rating decision, and this does not 
amount to clear and unmistakable error because it is not 
undebatable error.  The appellant would assign a different 
weight to the various statements made by the various 
examiners and reach a different conclusion.  However, in the 
absence of a competent medical opinion before the RO at the 
time of the July 1997 rating decision that concluded there 
was loss of use of both hands or both feet so that they would 
be equally well served by an amputated stump and prosthesis, 
the appellant has not demonstrated clear and unmistakable 
error in that rating decision.

If the error alleged is not the type of error that, if true, 
would be clear and unmistakable error on its face, if the 
claimant is only asserting disagreement with how the RO 
evaluated the facts before it, if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist, or if the claimant has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995) (asserting 
disagreement with how the RO evaluated the facts before it is 
an allegation which is inadequate to raise a clear and 
unmistakable error claim); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994) (a breach of the duty to assist cannot form the basis 
for a clear and unmistakable error claim).


ORDER

The motion for revision of the July 1997 rating decision on 
the grounds of clear and unmistakable error as to entitlement 
to special monthly compensation at the (l) rate on account of 
loss of use of both feet and entitlement to special monthly 
compensation at the (m) rate on account of loss of use of 
both hands is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



